Exhibit 10.29

AMENDMENT NO. 2 TO THE ALDEYRA THERAPEUTICS, INC.

2013 EQUITY INCENTIVE PLAN

Aldeyra Therapeutics, Inc., a Delaware corporation (the “Company”), adopted the
2013 Equity Incentive Plan on September 8, 2013 (the “Plan”). Unless otherwise
defined herein, all capitalized terms shall have the meaning set forth in the
Plan.

1. Section 3.2 of the Plan shall be amended and restated in its entirety to read
as follows:

“3.2 Annual Increase in Shares. As of the first business day of each fiscal year
of the Company during the term of the Plan, commencing on the first day of the
Company’s 2019 fiscal year, the aggregate number of Common Shares that may be
issued under the Plan shall automatically increase by a number equal to the
lower of (a) 6% of the total number of Common Shares outstanding on the last
calendar day of the prior fiscal year or (b) a number of Common Shares
determined by the Board.”

2. The following new subsections 3.5(e) and 3.5(f) shall be added to the Plan:

“(e) The maximum annual aggregate grant date fair value (as determined in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (“Topic 718”), or any successor thereto) of Options and
SARs that may be granted under this Plan to an Outside Director as compensation
for services as an Outside Director during a calendar year shall not exceed
$500,000.

(f) The maximum aggregate grant date fair value (as determined in accordance
with Topic 718, or any successor thereto) of Common Shares issued as either
Restricted Shares and Stock Units that may be granted under this Plan to an
Outside Director as compensation for services as an Outside Director during a
calendar year shall not exceed $500,000.”

Except as expressly amended hereby, the Plan shall remain unchanged and in full
force and effect and is hereby ratified and confirmed.

Adopted by the Company’s Board of Directors: March 6, 2018

 